FORT, J.
Claimant in this workmen’s compensation case received an award from the Closing and Evaluation Division for time loss totalling about three and one-half months, but no award was made for permanent partial disability. The hearing officer, the Workmen’s Compensation Board and the circuit court, each considering the case de novo, all reached the same result as had the Closing and Evaluation Division.
Prior to the closing award, claimant’s own treating physician summarized his condition by saying:
“* * * However, his condition by no stretch of the imagination can be described as severe. A quick settlement I believe will be best for all parties.”
Following that recommendation the claim was closed as above indicated.
About a year after the accident claimant was examined by another doctor. His report indicates the claimant failed to advise him concerning an unrelated serious accident which had occurred while working for a different employer shortly after the injury which occasioned the filing of this claim. Both involved injury to his back. Against this background, the report is at best inconclusive concerning the existence of any permanent partial disability attributable to the accident here involved.
We, too, conclude that the claimant has failed to sustain his burden of showing that he sustained any permanent partial disability.
The judgment is affirmed.